Citation Nr: 0920155	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  03-36 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from December 
1971 to November 1973, from February 1978 to September 1982, 
and from March 1983 to March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in 
December 2007.  This matter was originally on appeal from a 
May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously denied the Veteran's appeal in decision 
issued in December 2007.  Thereafter, the Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In a 
December 2008 Order, the Court granted the parties Joint 
Motion for Remand (JMR), vacated the Board's December 2007 
decision and remanded the matter to the Board for compliance 
with the instructions in the JMR).  

The case was remanded by joint motion based on language in a 
Board remand written in May 2006, before the Board's December 
2007 decision.  In that remand, the Board requested a VA 
medical examination and opinion.  Specifically, the Board 
asked that the examiner review the Veteran's post-service TWA 
employment-related audiogram results.  The JMR requested that 
the Board explicitly determine whether the December 2006 VA 
medical examiner complied with this instruction.

Upon examination of the evidence, the Board finds that the 
December 2006 VA examiner did not review these records.  
Although the examiner referenced the records generally, he 
concluded that there were no records from 1988 pertaining to 
the Veteran's left ear.  

Further, the Board finds that TWA audiology exam records, 
including from July 1988, are indeed available for review.  
Since the December 2006 VA examiner did consider these 
records, the case must be remanded based on non-compliance 
with the Board remand instructions.  See Stegall v. West, 11 
Vet. App. 268 (1998) (ruling that the Veteran has, as a 
matter of law, the right to compliance with remand orders).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine whether the 
Veteran suffers from a current left ear 
hearing loss disability related to his 
active duty service.  The claims file, to 
include a copy of this REMAND, must be 
made available to the examiner for review.  
The examination report should reflect that 
such review was completed.  After 
reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
provide an opinion as to whether it is 
more likely than not (more than 50 percent 
probability), at least as likely as not 
(50-50 percent probability), or less 
likely than not (less than 50 percent 
probability) that the Veteran suffers from 
left ear hearing loss etiologically 
related to his active duty service.  In 
making this opinion, the examiner should 
state in writing that the Veteran's 
audiology exam results from his employment 
at TWA were reviewed.  Further, a detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the Veteran currently has left ear 
hearing loss related to service on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically state so 
in the examination report, with an 
explanation as to why this is so. 

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claim on appeal. Unless the 
benefits sought are granted, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case that fully complies with the 
provisions of 38 C.F.R. § 19.29 (2008).  
The Veteran and his representative, if 
any, should then be afforded the 
opportunity to respond, after which the 
case should be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




